Applications, considered by this court as applications for leave to intervene as parties herein for the purpose of seeking amendments to the Reapportionment Plan set forth by this court in its decision dated March 22, 1966, submitted on behalf of (A) George V. Palmer, as Chairman of the Schenectady County Democratic Committee, (B) Marcus I. Breier, as Mayor of the City of Amsterdam, (C) Stephen G. Doig, Jr., Assemblyman, 104th Assembly District, (D) Edward L. Sadowsky, Councilman, 8th Senatorial District, (E) Norman F. Lent, as Senator from the 6th Senatorial District, (F) John E. Kingston and Abe Seldin, as Assemblymen, 17th and 18th Assembly Districts respectively, (G) R. Peter Straus and WCMA, Inc., (H) Senator Earl W. Brydges, as Temporary President of the Senate, and Assemblyman Perry B. Duryea, Jr., as Minority Leader of the Assembly, (K) Kenneth N. Browne, Assemblyman, 22nd Assem*722bly District, (L) Henry A. Fisselbrand and Ida Benderson, as Commissioners of Election, County of Onondaga, (M) Edward J. Speno, Senator, 5th Senatorial District, (N) Martin J. Knorr, Senator, 15th Senatorial District, (0) Robert Abrams, Assemblyman, 89th Assembly District, (P) Anthony J. Stella, Assemblyman, 92nd Assembly District, (Q) Seymour Posner, Assemblyman, 85th-Assembly District, (S) the Merrick Chamber of Commerce, Inc., (T) John P. Dunne, Resident, Incorporated Village of East Hills, Roslyn, New York, (U) Richard S. Hendey, Mayor, City of White Plains, denied, except that, as to application (L) by Henry L. Fisselbrand and Ida Benderson, as Commissioners of Election of the County of Onondaga, the description of the 119th Assembly District is amended to conform to the map and to include the Town of DeWitt. We have given consideration to all these applications and all the arguments advanced. We conclude that no basis exists for effecting any change in the reapportionment plan established by this court. (R) Application by respondent Jerome T, Orans to amend the Reapportionment Plan set forth by this court in its decision dated March 22, 1966 denied. [See 17 N Y 2d 107.]